Title: To Benjamin Franklin from Gourlade and Moylan, 23 April 1779
From: Gourlade, Jacques-Alexandre,Moylan, James
To: Franklin, Benjamin


Honord Sir
L’Orient 23 Avril 1779
The Schooner Betsey Cap: Barrett arrived here yesterday from James River Virginia, after a passage of twenty six days. He brings no public papers, but says both Main Armys were, when he saild, in winter Quarters, and that the British one in Georgia had made no material progress in it’s advances in that province, that Generals Moutry & Lincoln were marching with a reinforcement for the southern Army, that wou’d be sufficient, at least to recover that province, likewise that the British Sloop of war Swift had got a shore on the Coast of Virginia in chasing the Rattle-snake, who shar’d the same fate, and that the formers Crew was prisoners in Philadelphia. We remain with due respect Hond. Sir Your most obt hle sts
Gourlade & Moylan
The Honble. B. Franklin Esqr.
  
Addressed: The Honorable / Benja: Franklin Esqr. / at / Passy
Notation: Gourlade et Moylan L’orient 23 avril 1779.
